DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 16, 2022 has been entered.


Response to Amendment
As a result of the Amendment filed on RCE, claims 1-14, 16-17 and 19-20 are pending. Claims 1-14, 16-17 and 19-20 are amended Claims 15 and 18 are canceled. 
 
Allowable Subject Matter
Claims 1-14, 16-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding independent claims 1 and 19, the prior art of record does not disclose a display device or a radio frequency device comprising the combination of:
an antenna pattern;
a shielding component that overlaps a corresponding antenna pattern of the plurality of antenna patterns when viewed on a plane, and wherein the shielding component comprises a conductive material that is electrically floated; and 
a transmission component that overlaps the corresponding antenna pattern in the planar view and does not overlap the shielding component in the planar view, 
wherein the shielding component is configured to shield a signal provided from the antenna pattern, and the transmission component is configured to transmit the signal, 
wherein an area of the shielding component is smaller than an area of the transmission component in a planar view.

The previously cited art of record including Rosenberg (US 2017/0322674 A1) and Hughes (US 2017/0365908 A1) do not teach the particular combination of features above. While Rosenberg and Hughes are relevant to the Field of the Invention of antenna devices, they do not disclose the particular structural arrangements of the antenna components as recited in independent claims 1 and 19. 
As argued by Applicant, Rosenberg and Hughes do not show a transmission component of the plurality of antenna patterns that overlaps the corresponding antenna pattern in the planar view and does not overlap the shielding component in the planar view and transmits the signal from the corresponding antenna pattern (Remarks at pgs. 14-17). Rather,  In addition, without conceding to each particular item of Applicant’s arguments, it is agreed by the Office that Rosenberg and Hughes do not teach or render obvious the claimed features of “a shielding component that overlaps a corresponding antenna pattern of the plurality of antenna patterns when viewed on a plane, and wherein the shielding component comprises a conductive material that is electrically floated” and “wherein an area of the shielding component is smaller than an area of the transmission component in a planar view” in conjunction with “a transmission component that overlaps the corresponding antenna pattern in the planar view and does not overlap the shielding component in the planar view”. 

The remaining prior art is cited on the PTO-892 for its relevancy to the Field of the Invention of antenna structures within display devices. However, they fail to cure the deficiencies of Rosenberg and Hughes above, and do not teach or render obvious the structural arrangements of “a shielding component that overlaps a corresponding antenna pattern of the plurality of antenna patterns when viewed on a plane, and wherein the shielding component comprises a conductive material that is electrically floated” and “wherein an area of the shielding component is smaller than an area of the transmission component in a planar view” in conjunction with “a transmission component that overlaps the corresponding antenna pattern in the planar view and does not overlap the shielding component in the planar view”. Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the prior art of record, either alone or in combination, to arrive at the claimed invention in terms of the structural arrangements of elements above. This is because there is insufficient teaching, suggestion or motivation to make such a modification to arrive at the particular and relative structural combination of the antenna patterns, shielding component and transmission component of the Instant Invention.
As such, independent claims 1 and 19 are free of and unobvious over the prior art and are allowed. The remaining claims are dependent off of claim 1 or claim 19 and are allowed as a result of their dependencies. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWIN XIE whose telephone number is (571)272-7812. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KWIN XIE/Primary Examiner, Art Unit 2626